Citation Nr: 1214139	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Whether a timely substantive appeal was filed with respect to an October 2007 rating decision that denied a petition to reopen a claim for service connection for a left knee disorder, and denied service connection for the following 11 conditions: (1) left groin pain; (2) swollen or painful joints; (3) a throat disorder; (4) chronic or frequent colds; (5) a dental disorder; (6) depression; (7) lumbar disc fusion with neuropathic left side pain; (8) erectile dysfunction; (9) an eye or vision disorder; (10) headaches; and (11) a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) that determined that correspondence and a substantive appeal (VA Form 9) received from the Veteran at the Board on March 11, 2009 was not timely.   

The Veteran testified before the Board by videoconference from the RO in December 2011.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  On November 5, 2007, the RO informed the Veteran and his then-current representative of an October 2007 decision that denied claims regarding benefits for the 12 disabilities identified on the title sheet.  The Veteran filed a timely notice of disagreement in November 2007. 

2.  In correspondence mailed on November 13, 2008, the RO forwarded to the Veteran and his then-current representative an October 2008 statement of the case with instructions on the manner and timing to perfect the appeal. The RO also advised the Veteran and his representative of the right to a hearing before the RO and the Board. 

3.  No correspondence from the Veteran or his representative was received prior to March 10, 2010 when the Board received a package of documents containing correspondence dated in November 2008 expressing an intent to appeal and a December 2008 VA Form 9 seeking to perfect the appeal and requesting  a hearing before the Board but not before the RO.  

4.  The facts and circumstances pertaining to the Veteran's responses, as well as deficient assistance from representatives, warrant equitable tolling of the statutory period for submission of a substantive appeal.    


CONCLUSION OF LAW

The criteria for perfecting an appeal of the 12 claims denied in the October 2007 RO decision have been met.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.103, 20.200, 20.202, 20.302 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, notice pertinent to the timeliness of a substantive appeal is not required because the issue is solely one of statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Moreover, the Board will exercise discretion available in this instance and accept the December 2008 VA Form 9, received late in March 2009, as an acceptable substantive appeal.  

The Veteran served in the U.S. Navy as an operations specialist aboard a destroyer.  He contends that he was not afforded a requested hearing before the RO prior to the issuance of a November 2008 statement of the case and that he mailed correspondence and a substantive appeal (VA Form 9) to VA in a timely manner.  

Upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim within the purview of part 3 of [title 38 of the Code of Federal Regulations.]  38 C.F.R. § 3.103(c)(1).

Under VA regulations, an appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 

A substantive appeal consists of a properly completed "Appeal to The Board of Veterans Appeals" or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).   

Nonetheless, the U.S. Supreme Court in Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990) held that statutory time limits for bringing lawsuits against the Federal Government could be allowed in certain carefully prescribed circumstances including when the claimant actively pursued judicial remedies by filing a defective pleading but not in the case of the "garden variety claim of excusable neglect."  Id. at 96.   The U.S. Court of Appeals for the Federal Circuit applied this principle to the timeliness of a notice of appeal to the U.S. Court of Appeals for Veterans Claims (Court) in a case in which a veteran exercised due diligence in the pursuit of his legal rights and made his intentions clear to VA to seek further review of his claims.  Brandenburg v. Principi, 371 F.3d 1362 (Fed. Cir 2004).  The Court applied this principle in a case in which a veteran misfiled a substantive appeal with the Board instead of the appropriate Agency of Original Jurisdiction.  Hunt v. Nicholson, 10 Vet. App 519 (2006).  The Court emphasized the non-adversarial, uniquely pro-veteran claims process and that the availability of equitable tolling should be interpreted liberally.  Id. at 524.  Although the case before the Court involved misfiling of an appeal at an incorrect location, the Court did not limit its holding solely to lateness caused by an incorrect address.  

The Court also held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009).  Further, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).  

In May 1999, the Veteran designated the North Carolina Division of Veterans Affairs (NCDVA) as his authorized representative.  The RO received the Veteran's twelve claims (captioned above in the issue on appeal) in April, July, and August 2007.  The April 2007 claim was submitted by the representative.  The July and August claims were submitted in correspondence from the Veteran directly to the RO.  Although the RO provided copies of all subsequent correspondence and adjudicative documents through March 2009 to NCDVA, the claims file is silent for any responses, additional evidence, motions, petitions, or argument by this representative. 

On November 5, 2007, the RO mailed an October 2007 decision to the Veteran with a copy to NCDVA.  The RO denied all twelve claims.  In correspondence dated November 7, 2007, the Veteran expressed timely disagreement.  However, he addressed and mailed the notice of disagreement directly to the Board, and the Board forwarded the NOD to the RO in December 2007.  In correspondence in May 2008 with a copy to NCDVA, the RO acknowledged receipt of the timely notice of disagreement and explained the Veteran's options for a traditional appeal process or for a Post Decision Review by a Decision Review Officer (DRO).  The RO explained that the DRO may request additional evidence and may ask the Veteran to participate in an informal conference.  Later the same month, the Veteran responded in writing that he desired to review his file with a DRO in his presence (emphasis added).  

On November 13, 2008, the RO issued and mailed a statement of the case addressing all twelve issues on appeal to the Veteran at his address of record with a copy to NCDVA.  The mail was not returned by the U.S. Postal Service.  There is no evidence that the Veteran had an informal conference or hearing before the RO.  The forwarding letter advised the Veteran that he had 60 days to submit the attached VA Form 9 to "this office" to perfect his appeal.  The letter also advised the Veteran that he could have a hearing before the RO prior to sending his appeal to the Board and that he could also request a hearing before the Board.  He was advised not to delay a request for a hearing as the request did not extend the time to submit a substantive appeal.  As the Veteran was provided notice of the relevant rating decision in November 2007, the deadline for receipt of a substantive appeal was the latter of the following:  either November 2008 (the date one year from the date of notice) or January 12, 2009 (the date 60 days after the date of the mailing of the November 2008 statement of the case).  No response was received from the Veteran or his representative before the expiration date.  
  
On March 10, 2009, a package of documents from the Veteran was received by the VA Central Office mailroom in Washington, D.C. and forwarded to the Board the next day.  The package was postmarked on February 27, 2009 in the Veteran's home town of record.   The package contained a letter from the Veteran addressed to the Board dated November 20, 2008, referring to the November 2008 statement of the case, expressing disagreement with that decision, and requesting a hearing before the Board.  The package also contained a VA Form 9 dated December 20, 2008, which cited his November 2007 notice of disagreement, expressed a desire to continue an appeal of all issues on the statement of the case, and requested a hearing before the Board sitting in Washington, D.C. The package also contained duplicate service personnel and treatment records and an excerpt from a private physician's report on a Social Security Administration form dated in September 2008.  There was no mention of a hearing before the RO.  

In a March 2009 administrative decision and in a December 2009 statement of the case, the RO referred to the March 2009 package as an untimely notice of disagreement based on the receipt of the package after the expiration of the statutory period for filing the substantive appeal.  The same month, the Veteran designated the current Veterans Service Organization as his representative.  In April 2009, the Veteran expressed timely disagreement with this administrative decision, noting that he had been pursuing his case since 1999 and that the RO had mismanaged his claims.  He submitted three receipts for posting certified mail in August 2007, May 2008, and February 27, 2009.  Following the issuance of a statement of the case that correctly characterized the issue as an untimely substantive appeal, in January 2010, the Veteran perfected an appeal of the timeliness issue, requested a hearing before the Board, and enclosed two certified mail receipts signed by the Board in November 2007 and March 2009.  

In March 2009, two days after designating the current representative, the Veteran submitted a petition to reopen claims for service connection for the left anterior cruciate ligament, a lumbar spine disorder with neuropathic radiating pain, erectile dysfunction, right groin pain, and depression.  In correspondence the same month, a representative "trainee" submitted the same claims except that he did not include depression.  In June 2011, another representative submitted materials in support of claims for service connection for the left knee, lumbar spine, erectile dysfunction, and depression but not groin pain.  

In a September 2011 brief, the Veteran's current representative's National Service Officer listed the twelve original claims and for the first time raised the issue of a failure of VA to provide an RO hearing as requested by the Veteran in his May 2008 correspondence asking for a DRO review of his file in his presence.  The representative contended that because an RO hearing was not provided, all subsequent adjudicative actions were moot.  

In the December 2011 Board hearing, the Veteran stated that his intention in the May 2008 letter was to request an RO hearing and that he now desired an RO hearing.  The Veteran stated that at the time of the adjudication of his claims in 2008, he was proceeding on his own without assistance of representation.  He stated that he thought that his RO hearing request had been overlooked and that he could receive more adequate information from the Board.  He stated that he was unsure whether his November 2008 letter and December 2008 Form 9 were mailed to the RO or the Board and could not explain why the package was not mailed until February 2009.  

As a preliminary matter, the Board concludes that the Veteran is competent and credible to report on his intentions to pursue the appeal of the denial of his twelve claims.  Although he indicated that he pursued claims since 1999, the single claim for the left knee was denied in February 2002 and required new and material evidence, as was explained to the Veteran in a notice in June 2007.  The Veteran's Board hearing testimony and his written statements including the dates are credible because they are consistent and not contradicted by other evidence.  The Veteran stated that he thought he mailed the documents promptly but was unable to recall the office to which he mailed the November and December 2008 substantive appeal documents or why they were not postmarked prior to February 27, 2009.   The Board further concludes that the Veteran consistently misunderstood the RO's clear instructions on the dates and places to file a notice of disagreement and a substantive appeal as both were incorrectly sent directly to the Board.  Without assigning blame, the Board concludes that the Veteran did not either seek or receive support from NCDVA prior to March 2009, and that he received inconsistent support from his current representative regarding the specific issues on appeal and an unnecessarily delayed renewal of a request for an RO hearing.  

The Board concludes that the failure of the RO to interpret the Veteran's May 2008 correspondence as a clear request for a hearing and failure to provide that hearing does not invalidate all adjudicative actions after that date.   Although the Veteran's request to review his file with a DRO in his presence can reasonably be interpreted as a request for an informal conference or formal RO hearing, the RO's forwarding letter with the statement of the case advised the Veteran that a hearing was still available before the DRO and that he could additionally request a Board hearing.  The Veteran's subsequent correspondence dated in November and December 2008 referred only to a Board hearing.  In his December 2011 hearing on the timeliness issue, the Veteran acknowledged his understanding that a request for an RO hearing had been overlooked but that he expected to receive more adequate information from the Board.  Therefore, notwithstanding the absence of advice from a representative, the Board concludes that the Veteran chose not to renew his request an RO hearing in November and December 2008 and to continue his appeal with a hearing before the Board.  

The Board concludes that the Veteran did not submit a timely substantive appeal as the relevant documents were not received by either the RO or the Board prior to the expiration of the statutory period in January 2010.   

However, the Board concludes that the principle of equitable tolling is for application in this case because there are factors that distinguish it from "the garden variety claim of excusable neglect."   First, on every occasion, the Veteran has expressed a desire to pursue an appeal.  Second, although the Veteran did not mail the substantive appeal in a timely manner, the Board concludes that he credibly dated his November 2008 letter and his December 2008 VA Form 9 within the statutory period.  Third, throughout the period covered by the appeal starting with his November 2007 notice of disagreement, the Veteran displayed confusion over the proper addressee for adjudicative responses.  Fourth, the RO contributed to confusion in the March 2009 administrative decision that referred to the late filing as a notice of disagreement.  Fifth, whether caused by his own independent actions or failure by NCDVA to follow his case, the Veteran did not receive adequate support from his representative who received copies of all adjudication documents.  When notified of the untimely substantive appeal, the Veteran took prompt action to obtain different representation and re-initiate at least some but not all of the previously raised claims.  Support from the current representative was deficient because the issues were not promptly clarified, the reasons why the appeal should continue were not promptly presented, and the request for an RO hearing not promptly renewed.  

Therefore, consistent with the Court's holdings that the substantive appeal is not jurisdictional, that the nature of the veterans' claims process is not adversarial, that there is a liberal standard of review, and resolving all doubt regarding intention and timely mailing in favor of the Veteran, the Board concludes that an appeal of issues two through thirteen captioned above has been satisfactorily perfected.  

In the December 2008 substantive appeal, the Veteran requested a hearing before the Board sitting in Washington, D.C.  The Veteran and his representative are advised to promptly clarify the issues on appeal if appropriate and to request a hearing before the RO if desired.  Unless notified otherwise within 30 days, the Board will schedule a hearing in Washington, D.C. at the next available opportunity.  


	
ORDER

The Veteran filed an acceptable substantive appeal of the denial of the twelve issues addressed in an October 2007 RO decision.  



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


